Citation Nr: 9904467	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a chronic lung 
disease (including emphysema) claimed as due to either 
inservice tobacco use or as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to July 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he developed nicotine dependence 
and emphysema as a result of his inservice cigarette smoking.  
He indicates that he did not smoke prior to his service, but 
that he began to smoke during his active duty service because 
cigarettes were given as part of his rations and he was 
influenced by peer pressure.  In the alternate, the veteran 
contends that he developed emphysema as a result of his 
addiction to nicotine.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for nicotine dependence and for a lung 
disease to include emphysema are well grounded. 


FINDING OF FACT

The claims of entitlement to service connection for nicotine 
dependence and for a chronic lung disease are not plausible.
CONCLUSION OF LAW

The claims for service connection for nicotine dependence and 
for chronic lung disease are not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show no complaints, 
treatment, findings or diagnosis with regard to any nicotine 
dependence or pulmonary disease.

Treatment records from the Cleveland Clinic Foundation, dated 
from September 1977 to January 1978, show that the veteran 
was initially seen with complaints of shortness of breath.  
He had quit smoking after smoking 1 to 1 1/2 packs a day for 
twenty-seven years.  He also worked as a machinist and was 
exposed, as such, to fumes and chemicals.  The veteran had 
been told six months previously that chest X-ray studies 
showed evidence of emphysema.  The examiner's impression was 
episodes of functional gasping for air and some emphysema 
that was unrelated to the shortness of breath.

Treatment records dated from April 1988 to June 1997 from 
Rajendra P. Gupta, M.D., show the veteran's history of 
smoking and his work environment.  The records show that the 
veteran was repeatedly treated for diagnosed chronic 
obstructive pulmonary disease (COPD).  

In his Tobacco Use/Nicotine Dependence Questionnaire, 
received in November 1997, the veteran indicated that he 
first began smoking in 1943 and discontinued smoking in 1976 
or 1977.  He began smoking 1/2 pack a day and was smoking 2 1/2 
packs a day when he quit.  


Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991). Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d)(1997).  
Where a claimant can establish that a disease or injury 
resulting in disability was a direct result of tobacco use 
during service, service connection may be established for 
that tobacco-related disability on a direct basis.  See 
VAOPGCPREC 19-97.  

Before the Board may address the merits of the veteran's 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995), see also Savage v. Gober, 10 Vet. App. 488, 493 
(1997); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b)(1997).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-498.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. At 498.

In the instant case, the veteran maintains that service 
connection should be granted for nicotine dependence.  While 
the veteran is certainly competent to describe his immediate 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet.App. 286 (1992).

The veteran contends that he developed nicotine dependence 
and emphysema as a result of his inservice cigarette smoking.  
Nicotine dependence is recognized as a psychiatric disability 
in Diagnostic Criteria from DSM-IV (1994) and the question of 
whether a veteran acquired a dependence on nicotine during 
service is a medical issue.  See VAOPGCPREC 19-97.  The Board 
notes that while the record suggests that the veteran may 
have smoked for a number of years, no diagnosis of nicotine 
dependence has been made.  No competent medical authority has 
indicated that the veteran has nicotine dependence which 
either began in or is related to service.  As noted above, 
one of the requirements for making a claim well-grounded is 
that a current disability be shown and competent evidence of 
a nexus between the inservice injury or disease and the 
current disability.

The veteran contends that he currently has a chronic lung 
disease as a result of either his inservice tobacco use or 
secondary to nicotine dependence.  While the veteran's 
private treatment records show his history of cigarette 
smoking, they also indicate the veteran was exposed to 
chemicals and fumes in post-service employment.  The medical 
evidence does not link the veteran's chronic lung disease to 
his service or any incident therein.  Although he has alleged 
that he attributes his current chronic lung disease to a 
nicotine dependence developed during his active duty service, 
there is no credible evidence that he had a nicotine 
dependence at that time or that his current chronic lung 
disease is a result of any inservice cigarette smoking or 
nicotine dependence.  Therefore, the Board finds that the 
veteran's claims for service connection for nicotine 
dependence and chronic lung disease are not well grounded.


ORDER

Evidence of well grounded claims not having been submitted, 
service connection for nicotine dependence and chronic lung 
disease is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

